DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. US Patent Application Publication 2004/0243083

As to claim 1, Matsuda teaches an absorbent article 20 comprising a front region 26, a crotch region 30, and a back region 28, the absorbent article comprising: a first inner belt web 84; a second inner belt web 86; an outer cover web 42 extending from a front waist edge 26 to a back waist edge 28; a first plurality of elastics 96,26 (elastics in front waist) disposed between the first inner belt web 84 and the outer cover web 42; a second plurality of elastics 96,28 (elastics in back waist) disposed between the second inner belt web 86 and the outer cover web 42; first and second laterally opposed side seams 32 joining the first and second inner belt webs together (paragraph 0030), such that a waist opening 36and first and second leg openings 34 are formed (paragraph 0024; Figure 1); 
each of the laterally opposed side seams 32 comprising a waist end edge 88 and a leg end edge  90 (Figure 1); a first axis from the leg end edge of the first side seam to the leg end edge of the second side seam, along the first inner belt 84, the first axis defining the transition between the front region and the crotch region (Figure 2); the area between the first axis and a transverse axis of the absorbent article defining a front crotch region; a second axis from the leg end edge of the first side seam to the leg end edge of the second side seam, along the second inner belt 86, the second axis defining the transition between the back region and the crotch region (Figure 2); the area between the second axis and a transverse axis of the absorbent article defining a back crotch region; wherein the first plurality of elastics 96/26 are disposed in the front region 26 and the front crotch region; wherein the second plurality of elastics 96/28 are disposed in the back region 28 and the back crotch region.

Matsuda does not specifically teach the first inner belt 84 and second inner belt 86 extends longitudinally from the front or back region into the crotch region.  However, Matsuda does teach the length from the waist end 88 to abdomen border 90 can be shaped to be longer on the side panels 82 or the central panel (paragraph 0032).  Matsuda further shows the abdomen border 90 extending toward the central region of the diaper.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the first and second inner belts extending into the crotch region since Matsuda teaches a longer extension is an obvious variant.  
The  first and second plurality of elastics 96/26 and 96/28 consist of linear segments parallel with a transverse axis of the article (Figure 2).  
Matsuda teaches outer barrier cuffs 122 having elastics 118 (Figure 3; paragraph 0035).  The examiner denotes the third plurality of elastic elements as 118L, on the left side of the absorbent article Figure 2 and the fourth plurality of elastics as 118R for the elastics 72 on the right side of the absorbent article. The third and fourth elastics 118 are disposed against a backsheet film 60 to form an outer barrier cuff 122 (Figure 3; paragraph 0035)As to claim 2, the absorbent article of claim 1, further comprising a center chassis 38, the center chassis comprising a topsheet 58, an absorbent core 62, and a backsheet film 60 (Figure 2; paragraph 0026). As to claim 3, at least some portions of the first and second inner belt webs are directly joined to the backsheet film 60. As to claim 4, a portion of the outer cover web 42 is directly joined to the backsheet film 60 (Figure 3, paragraph 0037).As to claim 5, at least some portions of the first inner belt web forming at least some portions of the first and second leg openings are concave (Figure 2). As to claim 6, at least some portions of the second inner belt web forming at least some portions of the first and second leg openings are concave (Figure 2). As to claims 7 and 8, at least one elastic element of the first plurality of elastics runs transversely across the absorbent core (paragraph 0034) where Matsuda teaches an elastic material may be provided in the central panel 80, which overlaps the core. As to claim 9 Matsuda does not teach the seams 32 are refastenable.  However, Matsuda does teach the invention is applicable to other types of garments worn by infants and other incontinent individuals, many of which are refastenable as old and well known in the art.  
As to claim 10, the outer barrier cuff 122 is joined to the topsheet 58 and the backsheet film 60 (Figure 3). As to claim 11, the inner barrier cuff 64 is joined to the outer barrier cuff 122 (Figure 3). As to claim 12, the first plurality of elastics 96/26 are parallel with the transverse axis (Figure 2). As to claim 13, the second plurality of elastics 96/28 are parallel with transverse axis (Figure 2). As to claim 14, Matsuda teaches the central chassis 38 comprising an absorbent core 62, wherein a portion of the outer cover web 42 overlaps the waist end edges and is joined to an interior surface of the central chassis (paragraphs 0037 and 0039; Figure 5). As to claim 15, the portion of the outer cover web 42 that overlaps the interior surface of the central chassis 38 also overlaps an interior surface of the absorbent core 62 (paragraph 0037; Figure 5). As to claim 16, the third plurality of elastics 118L run parallel with the longitudinal axis (Figure 2; paragraph 0026). As to claim 17, the fourth plurality of elastics 118R run parallel with the longitudinal axis (Figure 2; paragraph 0026). As to claims 18 and 19, Matsuda teaches no elastic material may be provided in a portion of the central panel 80 of the belts 84, 86 that overlap the core (paragraph 0034). 
As to claim 20, a central portion of the barrier leg cuffs 64 extend transversely outboard of the outer cover web 42 (paragraph 0026).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 982894 in view of Matsuda et al. US Patent Application Publication 2004/0243083.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent is a broader recitation of the claims of the instant application in that it does not set forth a third and fourth elastics. Matsuda teaches third and fourth elastics 118 for the benefit of providing a leg elastic and tight seal around the legs of a user to prevent fluid leakage.  It would have been obvious to modify the ‘894 patent with third and fourth elastics to achieve those benefits.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10799402 in view of Matsuda et al. US Patent Application Publication 2004/0243083.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent is a broader recitation of the claims of the instant application in that it does not set forth a third set of elastics. Matsuda teaches third and fourth elastics 118 for the benefit of providing a leg elastic and tight seal around the legs of a user to prevent fluid leakage.  It would have been obvious to modify the  patent with third and fourth elastics to achieve those benefits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781